UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    AMERICAN OVERSIGHT,

                          Plaintiff,
                                                                Civil Action No. 18-656 (BAH)
                          v.
                                                                Chief Judge Beryl A. Howell
    U.S. DEPARTMENT OF VETERANS
    AFFAIRS, et al.,

                          Defendants.


                           MEMORANDUM OPINION AND ORDER

        Pending before this Court is the defendants’ Motion to Sever Claims pertaining to

eighteen Freedom of Information Act (“FOIA”) requests, which all seek virtually the same,

straightforward, basic information from seventeen defendant federal agencies about the political

appointees entering the Trump Administration. See Defs.’ Mot. Sever Claims and Stay Defs.’

Resp. to Compl. (“Defs.’ Mot.”) at 1, 3, ECF No. 8.1 These FOIA requests were all submitted by

the same plaintiff, American Oversight, “a nonpartisan, non-profit section 501(c)(3) organization

primarily engaged in disseminating information to the public,” with one request filed on March

8, 2017, sixteen requests filed on the same date eight months later on November 28, 2017, and




1
        The seventeen named agency defendants are: the U.S. Department of Veteran Affairs (“VA”), the U.S.
Department of Agriculture (“USDA”), the U.S. Department of Commerce (“Commerce”), the U.S. Department of
Defense (“DOD”), the U.S. Department of Education (“Education”), the U.S. Department of Energy (“DOE”), the
U.S. General Services Administration (“GSA”), the U.S. Environmental Protection Agency (“EPA”), the U.S.
Department of Health and Human Services (“HHS”), the U.S. Department of Homeland Security (“DHS”), the U.S.
Department of Housing and Urban Development (“HUD”), the U.S. Department of the Interior (“DOI”), the U.S.
Department of Justice (“DOJ”), the U.S. Department of Labor (“DOL”), the U.S. Department of Transportation
(“DOT”), the U.S. Department of the Treasury (“Treasury”), and the Office Management and Budget (“OMB”).
Compl. ¶¶ 6–22, ECF No. 1.

                                                     1
the final request filed on December 18, 2018. Compl. ¶¶ 5–24, ECF No. 1.2 Each request asks

for basic information about political appointees joining the Trump Administration, including

names, position titles, resumes, and conflicts or ethics information. Id. Despite the fact that one

of these requests has been pending for over one year and the others for at least five months, the

defendants have failed to respond to the requests, which could shed valuable light on the

qualifications and backgrounds of government officials in the current Administration.

        The defendants argue in their pending Motion that the plaintiff has “impermissibly

joined” the claims against the agencies in this case under Federal Rule of Civil Procedure 20, as

“[t]he Complaint does not allege any concerted action by these separate agencies in responding

to the requests.” Defs.’ Mot. at 1; see FED. R. CIV. P. 20(a)(2). Further, the defendants contend

that, “even if the requirements of Rule 20 are satisfied,” severance is warranted under Rule 21 to

“promote efficiency.” Defs.’ Mot. at 9; see FED. R. CIV. P. 21. The defendants are wrong, as

explained more fully below, and their Motion to Sever Claims is DENIED.3

I. BACKGROUND

        The “FOIA’s prodisclosure purpose,” Nat’l Archives & Records Admin. v. Favish, 541

U.S. 157, 174 (2004), ensures “a means for citizens to know ‘what the Government is up to,’” id.

at 171 (quoting U.S. Dep’t of Justice v. Reporters Comm. For Freedom of Press, 489 U.S. 773,

749 (1989)). “This phrase should not be dismissed as a convenient formalism. It defines a

structural necessity in a real democracy.” Id. at 171–72. To “reveal who is doing the political

work at federal agencies under the Trump Administration, what their qualifications are, and what


2
         The discrepancy between the number of FOIA requests at issue (i.e., eighteen) and the number of defendant
agencies (i.e., seventeen) is due to DOJ receiving one request on March 8, 2017, and a second request on November
28, 2017. Compl. ¶¶ 23–24.
3
         When filing their Motion to Sever Claims, the defendants also moved to stay any further response to the
Complaint until resolution of the Motion to Sever Claims. See Defs.’ Mot. at 2. The Court granted that portion of
the Motion. Min. Order (dated May 9, 2018). In light of this Memorandum Opinion and Order, the stay is now
lifted.

                                                        2
they have been authorized to work on,” Pl.’s Mem. Opp’n Defs.’ Mot. Sever Claims and Stay

Defs.’ Resp. to Compl. (“Pl.’s Opp’n”) at 3, ECF No. 9, the plaintiff submitted FOIA requests to

the seventeen defendants seeking:

         1) the names and position titles of any employees in a PAS, presidentially appointed,
         non-career SES, Schedule C, or any ‘political appointee’ position; 2) the names and any
         position titles of all career employees detailed into a leadership office or component; 3)
         the names and position titles of anyone on the beachhead teams, or with a temporary or
         provisional appointment who assumed a full-time permanent position; 4) any resumes,
         conflicts or ethics waivers or authorizations, recusal determinations, and SF-50 forms for
         all individuals identified in response to parts 1 to 3 of the requests.

Compl. ¶ 24.4

         The plaintiff’s requests submitted in November and December were a “second round” of

FOIA requests, Pl.’s Opp’n at 3, since earlier FOIA requests for essentially the same information

that had been submitted to many of the same agencies had already resulted in the disclosure of

the names and qualifications of the political appointees for earlier date ranges. See Compl. ¶ 25

(noting that “[m]any of these FOIA requests were follow-up requests to a series of requests

submitted by [the plaintiff] earlier in the Trump Administration,” but the “date range of the

records sought in these requests varied based on the date range covered by the records produced

in response to that first round of requests”); Pl.’s Opp’n at 1 (noting that, after filing an earlier

lawsuit, eight agencies produced records in response to the plaintiff’s first round of “baseline”

requests, resulting in a voluntarily dismissal of the suit (citing Joint Stipulation of Voluntary

Dismissal, Am. Oversight v. Dep’t of the Interior, Civ. No. 17-958 (RBW) (D.D.C. Oct. 5, 2017),

ECF No. 12)).




4
           The March 8, 2017 request to DOJ was slightly different and included a request for a fifth category of
records regarding “5) anyone on the presidential transition teams who joined the agency between the November
2016 election and the start of the new administration.” Compl. ¶ 23. The plaintiff notes that had DOJ responded to
the first request earlier, the plaintiff “would not have needed to include that request in this case.” Pl.’s Opp’n at 9
n.6.

                                                           3
        The plaintiff filed the instant lawsuit on March 22, 2018, alleging that the defendants

failed to comply with the applicable time-limit provisions for FOIA relating to these requests.

Compl. ¶ 4. According to the plaintiff, most defendants have only assigned a tracking number to

the request and otherwise not responded, with a few defendants seeking clarification or

responding to certain distinct aspects. Compl. ¶¶ 26–57. Although the defendants’ Answer to

the Complaint was due on May 9, 2018, the defendants instead filed the pending Motion to Sever

Claims on May 8, 2018. Defs.’ Mot. at 3. With the parties’ consent, the Court stayed the

defendants’ response to the Complaint until resolution of this pending Motion. Min. Order

(dated May 9, 2018).

II. LEGAL STANDARD

        Federal Rule of Civil Procedure 20 provides that “[p]ersons . . . may be joined in one

action as defendants if” two criteria are satisfied. FED. R. CIV. P. 20(a)(2). First, “any right to

relief is asserted against them jointly, severally, or in the alternative with respect to or arising out

of the same transaction, occurrence, or series of transactions or occurrences.” FED. R. CIV. P.

20(a)(2)(A). Second, “any question of law or fact common to all defendants will arise in the

action.” FED. R. CIV. P. 20(a)(2)(B).

        To satisfy the first requirement, claims against multiple defendants must have a “logical

relationship.” Moore v. New York Cotton Exch., 270 U.S. 593, 610 (1926); Martinez v. Dep’t of

Justice, 324 F.R.D. 33, 36 (D.D.C. 2018). “The logical relationship test is flexible because ‘the

impulse is toward entertaining the broadest possible scope of action consistent with fairness to

the parties; joinder of claims, parties and remedies is strongly encouraged.’” Disparte v. Corp.

Exec. Bd., 223 F.R.D. 7, 10 (D.D.C. 2004) (quoting United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 724 (1966)). The second requirement of Rule 20(a)(2) permits joinder where “at least



                                                   4
one issue of law or fact will generally be common to all defendants.” AF Holdings, LLC v. Does

1-1058, 752 F.3d 990, 997 (D.C. Cir. 2014).

       The Rules further provide that “the court may . . . on just terms, add or drop a party.”

FED. R. CIV. P. 21. Although Rule 21 deals primarily with misjoinder or nonjoinder of parties,

this Rule also “authorizes the severance of any claim, even without a finding of improper

joinder, where there are sufficient other reasons for ordering a severance.” Wyndham Assocs. v.

Bintliff, 398 F.2d 614, 618 (2d Cir. 1968); see also Applewhite v. Reichhold Chems., Inc., 67

F.3d 571, 574 (5th Cir. 1995) (holding that Rule 21 gives the court “discretion to sever an action

if it . . . might otherwise cause delay or prejudice”); Otis Clapp & Son, Inc. v. Filmore Vitamin

Co., 754 F.2d 738, 743 (7th Cir. 1985) (“Rule 21 gives the court discretion to sever any claim

and proceed with it separately if doing so will increase judicial economy and avoid prejudice to

the litigants.” (quoting 6 WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1591, at 823)).

III. DISCUSSION

       The government seeks severance of the instant Complaint into separate lawsuits to be

filed against each defendant agency, with the concomitant payments by the plaintiff of associated

“filing fees,” which the government urges would “help offset the costs that litigation imposes on

the courts but also give plaintiffs an incentive to be judicious in bringing their FOIA requests to

litigation.” Defs.’ Mot. at 4–5. The government’s concern that, without severance, the “U.S.

court system” will be “deprived . . . of thousands of dollars in filing fees,” id. at 4, is simply not

the measure of whether severance is warranted, however. Moreover, the Court is mindful that, if

the government’s view were adopted, the increased expense to the plaintiff of pursuing FOIA

litigation against each federal agency to which the plaintiff submitted virtually identical record

requests, could have the effect of suppressing the plaintiff’s exercise of its statutory rights to



                                                   5
enforce the FOIA against recalcitrant agencies. Far from “judicious,” id. at 5, this result would

run afoul of this important statute’s history, text, and purpose.

       Two additional arguments are presented by the defendants as support for severance, but

neither is persuasive. First, they contend that the plaintiff’s joinder of claims against the

seventeen defendants fails to meet either of the requirements under Rule 20(a)(2). Defs.’ Mot. at

6. In making this argument, the defendants misconstrue the requirement under Rule 20(a)(2)(A)

that the claims “aris[e] out of the same transaction, occurrence, or series of transactions or

occurrences,” FED. R. CIV. P. 20(a)(2)(A), as well as the requirement under Rule 20(a)(2)(B) that

“any question of law or fact common to all defendants will arise in the action,” FED. R. CIV. P.

20(a)(2)(B).

       The defendants posit that the plaintiff fails to meet the requirement of Rule 20(a)(2)(A)

because “this case involves the separate processing by distinct agencies of distinct FOIA

requests” and, while the defendants allegedly “commit[ed] the same type of violation,” the

plaintiff does not allege the defendants “have been working within some plan of ‘concerted

action.’” Defs.’ Mot. at 7 (quoting Spaeth v. Mich. State Univ. Coll. of Law, 845 F. Supp. 2d 48,

53 (D.D.C. 2012)). Further, the defendants highlight that the defendants are “separately

processing” the FOIA requests, id. at 1, which the plaintiff “has modified” for some defendant

agencies, id. at 3 (citing Compl. ¶ 42), and which vary in “[t]he date range of the records

sought,” id. at 4 (alteration in original) (quoting Compl. ¶ 25). Contrary to the defendants’ view,

any differences in the FOIA requests to each defendant agency are minor, and any timing

differences in the responses by defendant agencies may be appropriately monitored by the Court

in a single action. Indeed, the defendants cite no case, let alone binding authority, in which

FOIA claims brought by the same plaintiff involving virtually identical record requests against



                                                  6
multiple federal agencies have been severed into separate lawsuits against each agency. To the

contrary, cases from this Court have denied such severance requests from the government. See,

e.g., Martinez, 324 F.R.D. at 35 (D.D.C. 2018) (denying motion to sever, filed by seven

defendants agencies, pertaining to sixteen separate FOIA requests all submitted by the same

plaintiff, seeking “information on specific people, organizations, events, and publications related

to the Chicano civil rights movement in Colorado from 1968 to 1978”); Min. Order (dated May

10, 2018), Am. Oversight v. U.S. Dep’t of Commerce, Civ. No. 18-534 (KBJ) (denying Motion to

Sever Claims or, in the Alternative, for Separate Trials, filed by thirteen defendant agencies in

lawsuit brought by the instant plaintiff pertaining to FOIA requests for calendar entries of

political appointees); cf. Order, Sack v. CIA, et al., Civ. No. 12-537 (RLW) (D.D.C. Oct. 24,

2012), ECF No. 17 (granting government’s motion to sever claims asserted against five

defendant agencies and their components into five separate lawsuits where the claims arose from

twenty-seven FOIA and Privacy Act, 5 U.S.C. § 552a, records requests that the plaintiff

submitted to the agencies, only some of which were the similar, as well as a fee denial and fee

waiver denial by only one of the defendant agencies).

       The defendants rely on two cases, AF Holdings and Spaeth, but both are inapposite.

Defs’ Mot. at 6–8; Defs.’ Reply Mem. Supp. Defs.’ Mot. Sever Claims (“Defs.’ Reply”) at 3–5,

9–10, ECF No. 10. AF Holdings involved a copyright infringement action brought against

“1,058 unnamed Does who . . . alleged[ly] had illegally downloaded and shared the pornographic

film Popular Demand using a file-sharing service known as BitTorrent.” AF Holdings, 752 F.3d

at 993. The D.C. Circuit found that the Doe defendants were not “part of the same series of

transactions within the meaning of Rule 20(a)(2),” id. at 998, by “[s]imply committing the same

type of violation in the same way,” id. (alteration in original) (quoting Hard Drive Prods., Inc. v.



                                                 7
Does 1–30, No. 2:11CV345, 2011 WL 4915551, at *3 (E.D. Va. Oct. 17, 2011)). Pointing to the

D.C. Circuit’s language that multiple defendants “committing the same type of violation in the

same way” is insufficient for joinder, Defs.’ Mot. at 7; Defs.’ Reply at 3–4, the defendants argue

that the reasoning in AF Holdings militates in favor of severance here.

        Yet, the defendants ignore the salient factors animating the AF Holdings decision that are

absent in the instant matter and, even in that case, presented a “difficult question.” AF Holdings,

752 F.3d at 997. In particular, as the opening lines of the AF Holdings decision reflect, the D.C.

Circuit was intent on “put[ting] a stop” to the “attempt” by the plaintiff’s law firm in that case

“to manipulate judicial procedures to serve their own improper ends.” Id. at 992. Underscoring

that “[a] full understanding of this case requires knowing some things about the lawyer and ‘law

firm’ that initiated it,” the D.C. Circuit described a “porno-trolling collective,” id. (internal

citation omitted), in which the plaintiff filed similar lawsuits to take “advantage of judicial

discovery procedures in order to identify persons who might possibly have downloaded certain

pornographic films,” and to negotiate only settlements, from which the firm “made around $15

million in a little less than three years,” since, when any “defendant sought to actually litigate,”

the law firm “would simply dismiss the case,” such that no litigation “proceeded to trial or

resulted in any judgment in [the plaintiff’s] favor other than by default,” id. at 992–93. By

contrast, in the instant matter, no evidence suggests even a remote possibility that the plaintiff is

filing self-serving lawsuits to generate settlement funds from individuals seeking to avoid being

named as defendants in embarrassing litigation. Instead, the plaintiff here merely seeks to

vindicate statutory rights granted by the FOIA and to disseminate information to the public from

the government records disclosed in response to the FOIA requests.




                                                   8
       Another salient factor in AF Holdings absent here is the unique character of BitTorrent

technology, which allows individuals to “use[] the same protocol to access the same work,” but

“in entirely separate transactions” and without “any interaction with one another whatsoever,”

unless the individuals downloaded the same file as part of the same “swarm” “actively sharing”

parts of the same file at the same time. Id. at 998. AF Holdings had not made this allegation

and, consequently, the D.C. Circuit found that the common allegations of copyright infringement

were not sufficient to satisfy Rule 20’s requirements for joinder. Id. at 998–99. In this case, by

contrast, the defendant federal agencies are not the same type of independent actors that the D.C.

Circuit concluded the unnamed and unidentified BitTorrent users could be. Instead, each of the

defendant agencies is subject to the same FOIA and other policies that require them to take

positions as components of the same presidential administration, including in responding to

FOIA requests.

       The defendants’ reliance on Spaeth, a case concerning allegations of age discrimination

in hiring practices against six law schools, is also misplaced. See Spaeth, 845 F. Supp. 2d at 52–

54 (granting motion to sever claims against the six schools where defendants “acted

independently when they evaluated [the plaintiff’s] candidacy and decided, for whatever reason,

against interviewing or hiring him”). Despite the clear factual differences with Spaeth, the

defendants argue, based on language in that case, that joinder is improper here under the “logical

relationship” test of Rule 20(a)(2)(A), because the instant plaintiff has failed to put forth “some

allegation of concerted action between defendants.” Defs.’ Mot. at 6. Yet, in requiring

“concerted action” between the defendants, the Spaeth court was particularly concerned with the

independence of the six schools, which had not “acted pursuant to a shared policy.” Spaeth, 845

F. Supp. 2d at 53–54. In the instant matter, as already noted, the defendant agencies are bound



                                                  9
by the same federal policies that influence their decision making and, thus, cannot act completely

independently. See Martinez, 324 F.R.D. at 37 (reasoning that the defendant federal agencies,

who had received FOIA requests, “are not ‘totally independent actors’ as the defendants were

in Spaeth” because, inter alia, the defendants “are all components of the federal government and

are subject to similar policies”). Furthermore, in Spaeth, the plaintiff did “not address either

prong of the Rule 20(a) test,” in response to the severance motion, and, thus, unlike in the instant

matter where the plaintiff has vigorously addressed all aspects of the defendants’ motion, the

plaintiff in Spaeth was deemed to have “conceded that defendants are not properly joined.”

Spaeth, 845 F. Supp. 2d at 55.

       With respect to the second prong of Rule 20, the defendants contend the plaintiff’s claims

fail to “raise common ‘questions of law or fact,’” Defs.’ Mot. at 8 (quoting Spaeth, 845 F. Supp.

2d at 54), because “the Court’s assessment of . . . exemptions,” such as (b)(6) and (b)(7)(c), “will

be dependent on a balancing of factors that is largely dependent on the specific information at

issue in each distinct record that may be challenged,” and resolution of the propriety of

withholdings under “any claimed exemptions with respect to one agency’s records” may not “be

dispositive of similar exemptions claimed over another agency’s records,” plus, as a factual

matter, “each agency will need to demonstrate that the manner in which it searched for

responsive records was adequate, which is an inquiry unique to each agency,” id. Yet, the

second prong of Rule 20(a)(2) only requires that “any question of law or fact common to all

defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2)(B) (emphasis added). This Rule

simply does not require all questions of law and fact to be identical—only some. AF Holdings,

752 F.3d at 997 (interpreting second-prong requirement to be satisfied “[i]n a multi-Doe

copyright infringement lawsuit . . . [where] at least one issue of law or fact will generally be



                                                 10
common to all defendants”) (emphasis added); Martinez, 324 F.R.D. at 37 (“Under Rule

20(a)(2), claims must be related by ‘some common question of law or fact . . . but not all issues

have to be common to all [claims].’”) (alterations in original) (quoting Montgomery v. STG Int’l,

Inc., 532 F. Supp. 2d 29, 35 (D.D.C. 2008)).

       Furthermore, this Rule does not require that the common issues will arise with certainty.

See Montgomery, 532 F. Supp. 2d at 36 (D.D.C. 2008) (finding plaintiffs alleged a possible basis

to meet Rule 20(a)’s requirements where they “have pled some commonality of facts suggesting

that the claims may have arisen from the same transactions or occurrences and may involve a

common legal question or fact”) (emphasis added). Plainly, in view of the fact that the plaintiff’s

FOIA requests to each agency seek the same type of records, each defendant agency is likely to

invoke the same exemptions to justify any withholding, resolution of any challenge to which will

raise common legal and factual questions. Indeed, to the extent differences exist in the

justification offered by different agencies for withholdings, presentation of such differences in

the same case will be helpful in clarifying the law in application of the exemptions. For these

reasons, and all those above, joinder of the plaintiff’s claims under Rule 20 is proper.

       Second, the government contends that, even if joinder were permissible under Rule 20,

severance of the claims is warranted under Rule 21 to promote judicial efficiency. Defs.’ Mot. at

9–11; Defs.’ Reply at 7–8. According to the government, “[t]here is no reason the claims against

the various agency defendants need to proceed in lockstep, and indeed, allowing the case to

proceed separately against each agency will likely speed the overall resolution of the entire case

by allowing the cases against some agencies to progress faster than the cases against other

agencies.” Defs.’ Mot. at 10. The Court disagrees. The government offers no clear explanation

for how separating the instant action into seventeen different lawsuits will “speed the overall



                                                 11
resolution,” id., of any single one. Certainly, while the government is correct that “this lawsuit

can only proceed to final judgment as quickly as the slowest of its component parts,” id., the

speed with which some defendant agencies comply with their FOIA obligations may serve to

spur their co-defendant agencies to perform at a faster pace and, thereby, in the end, result in

speedier resolution of all of the plaintiff’s claims. More importantly, severance makes little

sense from a judicial efficiency perspective. As the plaintiff points out, “severing this case into

seventeen separate civil actions means that each step of the case is magnified by seventeen; thus,

the Court would be required to review seventeen status reports, to hold seventeen status

conferences, and to rule on seventeen summary judgment briefs.” Pl.’s Opp’n at 11–12.5

         The defendants are quick to dismiss as “unduly speculative,” Defs.’ Reply at 8, the

plaintiff’s suggestion that, “[i]f some agencies complete production earlier than others and have

no outstanding issues for summary judgment briefing, [the plaintiff] would gladly voluntarily

dismiss the case against those agencies at that time, as [the plaintiff] has regularly done in similar

cases with multiple defendants,” Pl.’s Opp’n at 12. Yet, the plaintiff has demonstrated its

willingness to do this before. See, e.g., Notice of Dismissal, Am. Oversight v. U.S. Dep’t of

Commerce, Civ. No. 18-534 (D.D.C. Apr. 4, 2018), ECF No. 7 (dismissing action against U.S.

Small Business Administration (“SBA”), one of fourteen defendant agencies, shortly after [the

plaintiff] initiated litigation, because SBA “offered to produce documents in exchange for being

dismissed from the suit”); Stipulation of Dismissal, Am. Oversight v. U.S. Dep’t of Homeland

Sec’y, No. 17-1187 (D.D.C. May 2, 2018), ECF No. 18 (dismissing action against U.S.


5
          The defendants cite the dockets of several cases, in which “severance was not sought” by defendant
agencies, purportedly leading to “sprawling litigation” that was inefficient, Defs.’ Reply at 7 (citing Bartko v. Dep’t
of Justice, Civ. No. 13-1135 (JEB) (D.D.C. filed July 26, 2013)), or severance was granted, resulting in separate
more “efficien[t]” lawsuits, id. (citing Sack v. CIA, Civ. No. 12-537 (RLW) (D.D.C. filed Apr. 6, 2012); Sack v.
Dep’t of Def., Civ. No. 12-1754 (JEB) (D.D.C. filed Oct. 30, 2012); Sack v. Dep’t of Justice, Civ. No. 12-1755
(CRC) (D.D.C. filed Oct. 30, 2012)), but the defendants provide minimal facts comparing those cases to the instant
Complaint to explain how those cases may dictate a particular result here, see id. at 7–8.

                                                          12
Department of the Interior (“DOI”), one of four defendant agencies, because DOI “produced

records responsive to Plaintiff’s [FOIA] request, timely responded to questions, and conducted

supplemental searches”).6

         Finally, if the defendants in this case were to be severed, pursuant to Rule 21, the plaintiff

would have to file new lawsuits against the severed defendant agencies. This may further delay

the defendant agencies’ compliance with the plaintiff’s FOIA requests, resulting in prejudice to

the plaintiff and also potentially to the public with interest in the qualifications and backgrounds

of those individuals staffing various agencies.7

IV. CONCLUSION AND ORDER

         For the foregoing reasons, the defendants are properly joined in this action. Given the

time that has now lapsed from the date when the defendants were originally required to respond

to the Complaint, the defendants are required to file a response within twenty days. Accordingly,

it is hereby

         ORDERED that the defendants’ Motion to Sever Claims, ECF No. 8, is DENIED; and it

is further




6
          In making their Rule 21 arguments, the defendants cling to the language in Shapiro v. Dep’t of Justice, Civ.
No. 12-1883 (BAH), 2013 U.S. Dist. LEXIS 189406 (D.D.C. Apr. 17, 2013), but that case is easily distinguished.
In Shapiro, this Court severed thirteen claims brought by four plaintiffs against a single government agency,
regarding twenty different FOIA/Privacy requests and three policy-or-practice claims. Id. at *11–12. After
determining that the claims related to the FOIA/Privacy Act requests could not provide the basis for joinder under
Rule 20 because the requests were submitted by separate plaintiffs for different records, this Court considered
joinder of the policy-or-practice claims and expressed concern about “using policy-or-practice claims as a ‘hook’ to
shoehorn a broad array of FOIA claims into one civil action.” Id. at *5–10. Unlike in Shapiro, in the instant matter,
the claims at issue, for all the reasons already discussed, do not represent a “broad array” but, rather, virtually
identical FOIA requests and thus do not raise the same concerns about the unwieldy litigation that could result.
7
          The defendants also include a request in a footnote to their opening brief that asks this “Court to separate
the claims for all purposes under Rule 42(b), which provides that ‘issues’ or ‘claims’ in a single case may be
separated ‘[f]or convenience, to avoid prejudice, or to expedite and economize.’” Defs.’ Mot. at 11 n.4 (alteration in
original) (quoting FED. R. CIV. P. 42(b)). The defendants provide no additional support for this request, except to
say that in proceeding in a single lawsuit “it would seem infeasible for the claims against each agency defendant to
proceed in lockstep with each other.” Id. Due to the cursory nature of this argument, and for all the reasons why
joinder is proper and efficient here, this request is DENIED.

                                                         13
       ORDERED that the defendants shall answer or otherwise respond to the Complaint

within twenty days of this Order.

       SO ORDERED.


       Date: June 2, 2018
                                                 __________________________
                                                 BERYL A. HOWELL
                                                 Chief Judge




                                            14